DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered duplicate claim 7 has been renumbered to claim 8 and subsequently, former claim 8 is now renumbered to claim 9.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the IRE catheter" in the last limitation.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kousai (European Patent Publication, EP 2,228,094).
Regarding claim 1, Kousai teaches all limitations in figure 1, where element 3 is “a metal wire having a distal end”, elements 5, 6, or 7 are all “a first electrically-insulating layer covering the wire”, and element 4 is “a second electrically-insulating layer, which covers the distal end of the guidewire, wherein a breakdown voltage of the second electrically-insulating layer is larger than that of the first electrically-insulating layer”. Note that layer 4 as described in Kousai is larger in diameter than 5, 6, or 7 (as shown in Figure 1) and thus inherently has a larger break-down voltage, given that break-down voltage is a function of distance or length. 
                
                    B
                    r
                    e
                    a
                    k
                    d
                    o
                    w
                    n
                     
                    V
                    o
                    l
                    t
                    a
                    g
                    e
                    ,
                     
                    
                        
                            V
                        
                        
                            B
                            R
                        
                    
                    =
                    
                        
                            q
                            *
                            N
                            *
                            
                                
                                    L
                                
                                
                                    2
                                
                            
                        
                        
                            
                                
                                    ε
                                
                                
                                    s
                                
                            
                        
                    
                     
                     
                
            ,
where εs = ε0 * εr, q  = 1.6 x 10-19 , N = Donor Concentration, L = length of dielectric, ε0 = 8.854 x 10-12 , and εr = Relative dielectric constant
Regarding claim 2, Kousai teaches the limitations of claim 1 as described above. Kousai teaches “wherein a combined breakdown voltage of the first and second electrically- insulating layers is higher than a predefined voltage used in irreversible electroporation (IRE).” In paragraph [0055], stating "High electrical insulation permits the guide wire 1 to be used safely for an endoscope in conjunction with a high-frequency treating machine". A high-frequency treating machine is interpreted to encompass IRE, given that IRE is known to use high frequency and voltages. 
Regarding claims 3 and 4, Kousai teaches the limitations of claim 1, as described above. Kousai teaches “further comprising a medical device coupled at a distal edge of the guidewire” in paragraph [0023], stating “The guide wire 1 shown in Fig. 1 is a guide wire configured to be inserted into the lumen of a medical tube such as a catheter and an endoscope. The guide wire includes a flexible core 3, a distal covering layer 4, and a proximal covering layer 5.” Both a catheter and an endoscope are defined as medical devices and thus encompass this limitation. Additionally, an endoscope is considered a surgical device, and thus encompasses the limitation of “wherein the medical device is a surgical tool” as stated in claim 4. 
Regarding claim 9, Kousai teaches the manufacturing method described. Kousai shows “providing a metal wire having a distal end” in figure 1, as stated above. Furthermore, Kousai teaches the remaining limitations “covering the wire with a first electrically insulating layer and covering the distal end of the guidewire with a second electrically-insulating layer, wherein a breakdown voltage of the second electrically-insulating layer is larger than that of the first electrically-insulating layer” in paragraph [0091], stating “The underlying layer 6 mentioned above may be formed in any suitable manner, and is not limited to a specific manufacturing method.” And further in paragraphs [0092-0108], where a method of manufacture is disclosed that encompasses the steps as outlined in these claim limitations. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kousai (European Patent Publication, EP 2,228,094) in view of Stewart (US Patent Publication 2013/0030425). 
Regarding claim 5, Kousai teaches the limitations of “a metal wire having a distal end,” “a first electrically-insulating layer covering the wire”, and “a first electrically-insulating layer covering the wire; and a second electrically-insulating layer, which covers the distal end of the guidewire, wherein a breakdown voltage of the second electrically- insulating layer is larger than that of the first” in Figure 1, and as described above. However, Kousai does not teach the limitations “inserting into a heart of a patient a guidewire,” “inserting into the heart an ablation catheter, in a vicinity of the distal end of the guidewire” and “using the IRE catheter, applying IRE pulses in vicinity of the distal end of the guidewire”. Stewart does teach these limitations in Figure 1 and further in paragraph [0044], which states “The treatment energy source 58 may provide electrical pulses to the medical device 12, such as the mesh 34 or electrically conductive portions thereof and/or the electrodes 37, to perform an electroporation procedure. "Electroporation" utilizes high density, short (e.g., microsecond to millisecond) electrical pulses to effectuate a physiological modification (i.e., permeabilization) of the cells to which the energy is applied.” Note that guidewire is in the same lumen as the ablation catheter and is thus considered to be in the vicinity of the distal end of the guidewire. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method described in Stewart with the guidewire described in Kousai. As stated in paragraph [0055] of Kousai, “High electrical insulation permits the guide wire 1 to be used safely for an endoscope in conjunction with a high-frequency treating machine”, where the high-frequency treating machine could be a device configured to administer irreversible electroporation treatment. Kousai, Stewart, and the claimed invention are considered analogous pieces of art given they are in the same field of guidewires. 
Regarding claims 6 and 7, the limitations of claim 5 are taught as described above. Kousai does not teach either limitation “wherein the ablation catheter and the distal end of the guidewire are in physical contact” or “wherein inserting the ablation catheter comprises guiding the ablation catheter over the guidewire”, however, Stewart does. Stewart states in paragraph [0038] “Additionally, the handle 40 may be provided with a fitting 42 for receiving a guide wire or another diagnostic/treatment instrument that may be passed into the lumen 24 of the shaft 22. The handle 40 may also include connectors 44 that are matable to the control unit 14 to establish communication between the medical device 12 and one or more components or portions of the control unit 14” Note that because the guidewire is within the same lumen as the ablation catheter, the ablation catheter is in physical contact and above the guidewire and thus encompasses these limitations under BRI. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method described in Stewart with the guidewire described in Kousai. It is known in the art to include several devices within a single lumen to meet the inherent space constraints invasive surgical procedures that involve insertion of a catheter, guidewire, and/or similar structures into the body. Kousai, Stewart, and the claimed invention are considered analogous pieces of art given they are in the same field of guidewires.
Regarding claim 8, the limitations of claim 5 are taught as described above. Kousai does not teach the limitation “wherein the ablation catheter is an irreversible electroporation (IRE) catheter”. However, Stewart does in paragraph [0013], stating “inducing irreversible electroporation may include positioning an electrically-conductive portion of a mesh adjacent the tissue site, and delivering energy pulses to at least a portion of the tissue site with the mesh.”. This paragraph describes the ablation catheter inducing IRE in the subject, and is thus an IRE catheter. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an IRE catheter as described in Stewart with the guidewire described in Kousai. As stated in Kousai paragraph [0055], "High electrical insulation permits the guide wire 1 to be used safely for an endoscope in conjunction with a high-frequency treating machine". Kousai is capable of being used with high-frequency treatment machines such as IRE ablative catheters and produces predictable results. Kousai, Stewart, and the claimed invention are considered analogous pieces of art given they are in the same field of guidewires.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Bock whose telephone number is (571)272-8856. The examiner can normally be reached M-F 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        


/ABIGAIL BOCK/Examiner, Art Unit 3794